213 F.2d 667
REPUBLIC PRODUCTIONS, Inc. et al.v.ROGERS.
No. 13391.
United States Court of Appeals, Ninth Circuit.
June 9, 1954.

Loeb & Loeb, Frank B. Belcher, H. L. Gershon, Herman F. Selvin, Los Angeles, Cal., for appellant.
Gibson, Dunn & Crutcher, Frederic H. Sturdy, Richard H. Wolford, Henry F. Prince, Samuel O. Pruitt, Jr., Los Angeles, Cal., for appellee.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
The appeal herein was from an order of the District Court denying the appellants' motion to retax a certain item of costs allowed in that court. This court, in 9 Cir., 213 F.2d 662, reversed the judgment of the District Court in which said costs had been taxed and remanded the cause with directions to enter judgment for the appellants. That reversal, in wiping out the judgment of which said costs were a part, rendered this appeal (in No. 13391) moot. Accordingly the appeal is ordered dismissed.